Title: From Thomas Jefferson to David Humphreys, 13 July 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia July 13th. 1791

Mr. Barclay having been detained longer than was expected, you will receive this, as well as my Letter of May 13th. from him. Since the date of that I have received your No. 15 March 31, No. 16 April 8, No. 17 April 30, No. 18 May 3, and No. 20. May 21.
You are not unacquainted with the situation of our Captives at Algiers. Measures were taken, and were long depending, for their redemption. During the time of their dependance we thought it would forward our success to take no notice of the captives. They were maintained by the Spanish Consul, from whom applications for reimbursement through Mr. Carmichael often came: no answer of any kind was ever given. A certainty now that our measures for their redemption will not succeed, renders it unnecessary for us to be so reserved on the subject, and to continue to wear the appearance of neglecting them. Though the Government might have agreed to ransom at the lowest price admitted with any Nation (as, for instance, that of the French order of Merci) they will not give anything like the price which has been lately declared to be the lowest by the Captors. It remains then for us to see what other means are practicable for their recovery. In the mean time it is our desire, that the disbursements hitherto made for their subsistence by the Spanish Consul or others be paid off, and that their future comfortable subsistence be provided for. As to past disbursements, I must beg the favor of you to write to Mr. Carmichael that you are authorised to pay them off, and pray him to let you know their amount, and to whom payments are due. With respect to future provision for the captives, I must put it into your hands. The impossibility of getting letters to or from Mr. Carmichael renders it improper for us to use that channel. As to the footing on which they are to be subsisted, the ration and cloathing of a soldier would have been a good measure were it possible to apply it to articles of food and cloathing so extremely different as those used at Algiers. The allowance heretofore made them by the Spanish Consul, might perhaps furnish a better rule, as we have it from themselves that they were then comfortably subsisted. Should you be led to correspond with them at all, it had better be with Capt. Obrian, who is a sensible man, and whose conduct since he has been there has been particularly meritorious. It will be better for you to avoid saying anything which may either encrease or lessen their hopes of ransom. I write to our Bankers to answer your draughts for these purposes, and enclose  you a duplicate to be forwarded with your first draught. The prisoners are fourteen in number—their names and qualities as follows—Richard Obrian and Isaac Stephens Captains, Andrew Montgomery and Alexander Forsyth Mates, Jacob Tessanier a french passenger, William Paterson, Philip Sloan, Peleg Lorin, John Robertson, James Hall, James Cathcart, George Smith, John Gregory, James Hermet Seamen. They have been twenty one or twenty two.
We are in hourly expectation of hearing the event of Genl. Scott’s irruption into the Indian country at the head of between 7 and 800 mounted infantry. Perhaps it may yet be known in time to communicate to you by this opportunity. Our Bank was filled with subscriptions the moment it was opened. Eight millions of dollars were the whole permitted to be subscribed, of which two millions were deposited in cash, the residue to be public paper. Every other symptom is equally favorable to our credit.
The President is returned from his southern tour in good health. You will receive herewith the newspapers up to the present date.—I have the honor to be with great esteem Dear Sir Your most obedient & most humble Servt.

Th: Jefferson

